Exhibit 10.10

 

FORBEARANCE AGREEMENT

This FORBEARANCE AGREEMENT (as amended, restated, amended or restated,
supplemented or otherwise modified from time to time, this “Agreement”) is
entered into as of May 18, 2018 by and among CP PROPERTY HOLDINGS, LLC, a
Georgia limited liability company, as borrower (the “CP Borrower”), NORTHWEST
PROPERTY HOLDINGS, LLC, a Georgia limited liability company, as borrower (the
“Northwest Borrower”), ATTALLA NURSING ADK, LLC, a Georgia limited liability
company, as borrower (the “Attalla Borrower”), ADCARE PROPERTY HOLDINGS, LLC, a
Georgia limited liability company, as borrower and guarantor (“AdCare Holdco”;
the CP Borrower, the Northwest Borrower, the Attalla Borrower and AdCare Holdco
are collectively referred to herein as “Borrowers” and each as a “Borrower”),
HEARTH & HOME OF OHIO, INC., a Georgia corporation, as guarantor (the “HHO
Guarantor”), REGIONAL HEALTH PROPERTIES, INC. a Georgia corporation, as
guarantor (the “RHP Guarantor”; the HHO Guarantor, AdCare Holdco and the RHP
Guarantor are collectively referred to herein as “Guarantors” and each as a
“Guarantor”), and PINECONE REALTY PARTNERS II, LLC, a Delaware limited liability
company, as lender (together with its successors and assigns, the “Lender”).

RECITALS

WHEREAS, the Credit Parties and the Lender are parties to that certain Loan
Agreement, dated as of February 15, 2018 (as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”);

WHEREAS, as of the date hereof, certain Events of Default under the Loan
Agreement have occurred and are continuing; and

WHEREAS, upon the request of the Credit Parties, the Lender, subject to the
terms and conditions set forth herein, has agreed to forbear during the
Forbearance Period (as defined below) from exercising certain of its
default-related rights and remedies against the Credit Parties with respect to
the Specified Defaults (as defined below).

NOW, THEREFORE, in consideration of the foregoing, the terms, covenants and
conditions contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

SECTION 1.Definitions.  Unless otherwise defined herein, all capitalized terms
used but not defined in this Agreement shall have the meanings given to such
terms in the Loan Agreement, as amended, supplemented or otherwise modified by
this Agreement.

SECTION 2.Forbearance; Forbearance Default Rights and Remedies.

(a)Specified Defaults.  For purposes of this Agreement, the term “Specified
Defaults” shall mean the following, collectively, and the term “Specified
Default” shall mean any of the following:

(i)the Events of Default under Section 11.1(c) of the Loan Agreement as a result
of the Borrowers’ failure to comply with the following provisions of the Loan

 

--------------------------------------------------------------------------------

 

Agreement: (A) Sections 8.17(a) and 8.29 of the Loan Agreement as a result of
the entry into that certain Second Amendment to Master Sublease Agreement among
ADK Georgia, LLC, OS Tybee, LLC, SB Tybee, LLC, and JV Jeffersonville, LLC
without the prior written consent of the Lender (the “Peach Amendment Default”);
(B) Section 10.2(n) of the Loan Agreement as a result of the Credit Parties’
failure to deliver copies of all reports and notices provided by the Operators
to the RHP Parties under the Operating Leases (the “Reporting Default”); (C)
Section 10.3(c) of the Loan Agreement as a result of the Borrowers’ failure to
furnish to the Lender a certificate of an Authorized Officer for the fiscal year
ended December 31, 2017 stating that no Default or Event of Default by the RHP
Guarantor exists as of the filing date of its Form 10-K for the fiscal year
ended December 31, 2017, or if any such Default or Event of Default does exist,
specifying the nature and extent thereof and what action the RHP Guarantor
proposes to take with respect thereto (the “Certificate Default”); (D) Sections
10.2(a), 10.2(b), 10.2(g), 10.2(j), 10.2(l), and 10.2(m) of the Loan Agreement
as a result of (collectively, the “DPNA Notice Defaults”) (i) Borrowers’ failure
to give prompt notice of the denial of payment for new admissions in force at
the Healthcare Facility owned by QC Property Holdings, LLC (“Quail Creek”) and
the Healthcare Facility owned by Northwest Property Holdings, LLC (“Northwest”),
and (ii) Borrowers’ failure to give notice of ongoing correspondence and notice
of pending decertification of the Healthcare Facilities owned by Quail Creek and
Northwest from participation in one or more Government Reimbursement Programs;
(E) Section 7.11(j) of the Loan Agreement as a result of Borrowers’ failure to
provide copies of plans of correction filed with the applicable Governmental
Authority and evidence of the filings thereof in connection with the Healthcare
Facilities owned by Quail Creek and Northwest; (F) Section 8.18 of the Loan
Agreement as a result of Quail Creek entering into the Seventh Amendment to Loan
and Security Agreement with Congressional Bank, as successor in interest to
Housing & Healthcare Funding, LLC, and the Third Amendment to Promissory Note
with  Congressional Bank, as successor in interest to Housing & Healthcare
Funding, LLC (the “Debt Amendment Default”); and (G) Section 10.2(f) of the Loan
Agreement as a result of the applicable Credit Parties’ failure to give notice
of the Reporting Default, the Beacon Ohio Lease Defaults, the Post-Closing
Obligations Defaults, the Operator Insurance Defaults, the Operator Estoppel
Defaults, the CP SNDA Default, the Attalla SNDA Default, the Northwest SNDA
Default, the Northwest DPNA Default, the Quail Creek DPNA Default, the
Healthcare Authorizations Default, the Debt Amendment Default and the Symmetry
Lease Defaults (each as defined herein).

(ii)the Event of Default under Section 11.1(d) of the Loan Agreement as a result
of (A) the representation and warranties made by the Credit Parties pursuant to
Sections 6.5 and 6.10 of the Loan Agreement having been false at the time made
due to there being an event or circumstance having occurred or existing that
with the passage of time or giving of notice would constitute a default under
the following Operating Leases as a result of non-payment of rent thereunder by
the lessees thereunder (collectively, the “Beacon Ohio Lease Defaults”): (1)
Lease Agreement, dated August 1, 2015, by and between Eaglewood Village, LLC and
EW ALF, LLC; (2) Lease Agreement, dated August 1, 2015, by and between RMC HUD
Master Tenant, LLC and PV SNF, LLC; (3) Lease Agreement, dated August 1, 2015,
by and between 2014 HUD Master Tenant, LLC and EW SNF, LLC; and (4) Lease
Agreement, dated August 1, 2015, by and between AdCare Health Systems, Inc. and
CC SNF, LLC, (B) the representations and warranties made by

-2-

--------------------------------------------------------------------------------

 

the Credit Parties pursuant to Sections 6.5, 6.10 and 6.25 of the Loan Agreement
having been false at the time made due to the limitation, suspension or
revocation of a Healthcare Authorization by a Governmental Authority at Quail
Creek (the “Quail Creek R&W Default”) and (C) the representations and warranties
made by the Credit Parties pursuant to Section 6.19 of the Loan Agreement having
been false at the time made due to inaccuracies in the organizational chart
included in Schedule 6.19 to the Loan Agreement;

(iii)the Events of Default under Section 11.1(i) of the Loan Agreement due to
the denial of payment for new admissions in force at each of Quail Creek and
Northwest (the “Healthcare Authorizations Default”);

(iv)the Events of Default under Section 11.1(s) of the Loan Agreement as a
result of the Borrowers’ failure to deliver or satisfy the following
post-closing obligations set forth on Schedule 5.3 to the Loan Agreement within
the time periods set forth therein (collectively, the “Post-Closing Obligations
Defaults”): (A) Item 5 related to Tenant Estoppels; (B) Item 6 related to SNDAs;
(C) Item 7 related to insurance coverage; (D) Item 8 related to the resolution
of the Actions (as defined therein); (E) Item 9 related to intercompany
Indebtedness; (F) Item 10 related to the Lease Assignments; (G) Item 15 related
to Provider Network Agreements; (H) Item 16 related to Managed Care Agreements;
(I) Item 17 related to UCC terminations; and (J) Item 18 related to written
opinions by Borrowers’ legal counsel; and

(v)the Events of Default under Section 11.1(w) of the Loan Agreement as a result
of: (A) the Beacon Ohio Lease Defaults; (B) an “Event of Default” under Section
11(g) of that certain Lease Agreement, dated as of September 22, 2014 (as
amended by that certain First Amendment to Lease Agreement, dated as of November
21, 2014, and that certain Second Amendment to Lease Agreement, dated as of
September 14, 2015, the “Attalla Lease”), by and between Attalla Nursing ADK,
LLC and C.R. of Attalla, LLC (the “Attalla Tenant”) due to the filing by the
Attalla Tenant of a voluntary petition under federal bankruptcy law for debtor’s
relief (the “Attalla Bankruptcy Default”); (C) an “Event of Default” under
Sections 12(b) and 12(c) of that certain Sublease Agreement, dated as of May 1,
2015 (as amended by that certain First Amendment to Sublease Agreement, dated as
of December 1, 2015, the “Northwest Lease”), by and between NW 61st Nursing, LLC
and Southwest LTC-NW OKC, LLC as a result of the denial of payment for new
admissions at Northwest (the “Northwest DPNA Default”); (D) an “Event of
Default” under Sections 12(b) and 12(c) of that certain Sublease Agreement,
dated as of May 1, 2015 (as amended by that certain First Amendment to Sublease
Agreement, dated December 1, 2015, the “Quail Creek Lease”), by and between QC
Nursing, LLC and Southwest LTC-Quail Creek, LLC as a result of the denial of
payment for new admissions in force at Quail Creek (the “Quail Creek DPNA
Default”); (E) the “Events of Default” under each of the Operating Leases listed
in Exhibit A hereto due to the failure by the Operator thereunder to (i) satisfy
the insurance requirements of such Operating Lease (collectively, the “Operator
Insurance Defaults”) and (ii) deliver to the Credit Parties fully executed
Estoppel Certificates as requested by Credit Parties (collectively, the
“Operator Estoppel Defaults”), as applicable; (F) an “Event of Default” under
Section 12(f) of that certain Sublease Agreement, dated as of February 18, 2015
(the “CP Lease”), by and between CP Nursing, LLC and C.R. of College Park, LLC
(the “CP Tenant”) due to the

-3-

--------------------------------------------------------------------------------

 

CP Tenant’s failure to comply with the provisions of Section 15 of the CP Lease
(the “CP SNDA Default”); (G) an “Event of Default” under Section 11(f) of the
Attalla Lease as a result of the Attalla Tenant’s failure to comply with the
provisions of Section 14 of the Attalla Lease (the “Attalla SNDA Default”); (H)
an “Event of Default” under Section 12(f) of the Northwest Lease as a result of
the Northwest Tenant’s failure to comply with the provisions of Section 15 of
the Northwest Lease (the “Northwest SNDA Default”); and (I) an “Event of
Default” under each of the following Operating Leases as a result of non-payment
of rent thereunder by the lessees thereunder (collectively, the “Symmetry Lease
Defaults”): (1) Lease Agreement, dated as of February 27, 2015 (as amended by
that certain First Amendment to Lease Agreement, dated as of March 20, 2015), by
and between Sumter Valley Property Holdings, LLC and Blue Ridge of Sumter, LLC;
and (2) Lease Agreement, dated as of February 27, 2015 (as amended by that
certain First Amendment to Lease Agreement, dated as of March 20, 2015, and that
certain Second Amendment to Lease Agreement, dated as of May 31, 2015), by and
between Mountain Trace Nursing ADK, LLC and Blue Ridge on the Mountain, LLC.

Each Borrower and each other Credit Party hereby acknowledges and agrees that
each of the Specified Defaults is continuing and in existence as of the date of
this Agreement, notwithstanding any cure periods set forth in the Loan Agreement
(it being understood and agreed that all applicable cure periods in the Loan
Agreement have expired prior to the date hereof).

(b)Effective as of the Forbearance Effective Date (as hereinafter defined), the
Lender hereby agrees, that during the Forbearance Period, except as otherwise
provided herein, the Lender will forbear from the exercise of any and all
default-related rights and remedies (including, without limitation, (x) the
acceleration of the outstanding Loans or any obligations of the Credit Parties
under the Loan Agreement or any other Loan Document and (y) charging interest at
the Default Rate pursuant to Section 2.2(b)(i) of the Loan Agreement) against
the Borrowers and the other Credit Parties under the Loan Agreement, the other
Loan Documents and/or applicable law to the extent the availability of such
remedies arises from the Specified Defaults. As used herein, the term
“Forbearance Period” shall mean the period beginning on the Forbearance
Effective Date and ending upon the occurrence of a Termination Event (as
hereinafter defined).  As used herein, “Termination Event” shall mean the
earlier to occur of (i) July 20, 2018 at 11:59 p.m. New York time and (ii) the
occurrence of any Forbearance Default (as hereinafter defined).  As used herein,
the term “Forbearance Default” shall mean the occurrence of any one or more of
the following:

(i)the occurrence of any Default (other than any Specified Default or any
Default under Section 10.3(b) of the Loan Agreement due to the failure by the
RHP Guarantor to furnish to Lender a Form 10-Q for the fiscal quarter ended
March 31, 2018 and the other information required by Section 10.3(b) of the Loan
Agreement, in each case, by no later than May 30, 2018) or Event of Default
(other than any Specified Default) under and as defined in the Loan Agreement;

(ii)the failure of any representation or warranty made by the Borrowers or any
other Credit Party under or in connection with this Agreement, the AdCare Opco
Guaranty, the AdCare Opco Pledge Agreement or any of the Post-Forbearance
Effective Date

-4-

--------------------------------------------------------------------------------

 

Agreements (each, as defined herein) to be true and correct in any respect as of
the date when made;

(iii)the failure by any Borrower or any of the other Credit Parties to perform
or comply with any of its covenants or obligations contained in this Agreement
(including, without limitation, any of the covenants or obligations contained in
Section 5);

(iv)5:00 p.m. (New York City time) on July 6, 2018, if the Credit Parties shall
have failed, prior to such time, to enter into a support agreement with the
Lender, pursuant to which the Lender agrees to support a transaction or series
of transactions (such transaction or series of transactions, the “Specified
Transaction”) that remedies the Specified Defaults through a refinancing of the
Loans or otherwise, which support agreement shall be in form and substance and
shall contain terms and conditions (including terms and conditions regarding the
Specified Transaction) that are acceptable to the Lender; provided that the
Specified Transaction shall be commenced no later than July 16, 2018;

(v)any Borrower or any other Credit Party enters into any agreement or
understanding outside the ordinary course of business (including, without
limitation, an agreement to pursue a financing transaction (debt or equity),
offer to purchase, acquisition, merger, consolidation, business combination,
joint venture, sale of substantially all assets or equity interests,
dissolution, wind-up, liquidation, reorganization, or restructuring relating to
any such Borrower or any other Credit Party) that is not acceptable to the
Lender or publicly announces its intention to do any of the foregoing;

(vi)any third-party announces an intention to acquire (directly or indirectly)
or makes an offer to acquire (directly or indirectly), or makes a public or
private offer to acquire (directly or indirectly), beneficial ownership (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, as
amended) of more than 35% of the equity securities of RHP Guarantor that are
entitled to vote for members of the board of directors or equivalent governing
body of RHP Guarantor; or

(vii)any Borrower or any other Credit Party takes any action in any manner to
repudiate or assert a defense to this Agreement, the Loan Agreement or any of
the other Loan Documents or any liabilities or obligations (including any
Obligations) under this Agreement, the Loan Agreement or any of the other Loan
Documents or asserting any claim or cause of action or initiating any judicial,
administrative or arbitration proceeding against the Lender related to the
foregoing.

(c)Upon the occurrence of a Termination Event, the agreement of the Lender to
forbear from exercising its default-related rights and remedies shall
immediately and automatically terminate without the requirement of any demand,
presentment, protest, or notice of any kind, all of which the Borrowers and each
other Credit Party hereby waive. The Borrowers and each other Credit Party agree
that the Lender may at any time after the occurrence of a Termination Event
proceed to exercise any and all of its rights and remedies under any or all of
the Loan Agreement, any other Loan Document and/or applicable law, including,
without limitation, any and all rights and remedies that the Lender is, or may
become entitled to, as a

-5-

--------------------------------------------------------------------------------

 

consequence of any Default or Event of Default that has occurred prior to,
during or after the Forbearance Period (including the Specified Defaults), all
of which rights and remedies are fully reserved by the Lender.

SECTION 3.Conditions.  This Agreement shall be effective on the first day (the
“Forbearance Effective Date”) upon which each of the following conditions
precedent shall have been satisfied:

(a)(i) the Lender shall have received a counterpart signature of the Credit
Parties to this Agreement and (ii) the Credit Parties shall have received a
counterpart signature of the Lender to this Agreement;

(b)AdCare Operations, LLC (“AdCare Opco”) shall have executed and delivered to
the Lender (x) the Guaranty Agreement attached hereto as Exhibit B, pursuant to
which AdCare Opco shall have guaranteed all Obligations and other amounts
outstanding under the Loan Agreement from time to time (the “AdCare Opco
Guaranty”) and (y) the Pledge Agreement attached hereto as Exhibit C, pursuant
to which AdCare Opco shall have secured the AdCare Opco Guaranty by granting a
security interest in the Pledged Collateral (as defined in Exhibit C) (the
“AdCare Opco Pledge Agreement”);

(c)the Credit Parties shall have delivered to the Lender such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Authorized Officers of each Credit Party as Lender may require evidencing the
identity, authority and capacity of each Authorized Officer thereof authorized
to act as an Authorized Officer in connection with this Agreement, the AdCare
Opco Guaranty and the AdCare Opco Pledge Agreement; and

(d)the Borrowers shall have paid to Lender a non-refundable payment as
additional interest, payable in-kind by increasing the outstanding principal
amount of Loans held by such Lender by an amount equal to 2.50% of the Loans
outstanding on the date hereof (with such increase being applied to each
outstanding Loan on a pro rata basis in accordance with the outstanding
principal amount thereof prior to such payment), whereupon from and after such
date such amounts shall be added to and constitute Obligations (the “PIK
Payment”).

SECTION 4.Representations and Warranties.  Each Credit Party represents and
warrants to the Lender, on the Forbearance Effective Date, that the following
statements are true and correct in all material respects on and as of such date:

(a)the execution, delivery and performance of this Agreement has been duly
authorized by all requisite corporate or limited liability company action on the
part of such Credit Party; this Agreement has been duly executed and delivered
by such Credit Party; and this Agreement constitutes a valid and binding
agreement of such Credit Party, enforceable against such Credit Party in
accordance with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability;

(b)no approval, consent, exemption, authorization or other action by, or
material notice to, or material filing with, any Governmental Authority or any
other Person is necessary or required in connection with the execution, delivery
or performance by, or enforcement against, the Borrower or any other Credit
Party of this Agreement;

-6-

--------------------------------------------------------------------------------

 

(c)the execution, delivery and performance by each Borrower and the other Credit
Parties of this Agreement do not (i) contravene the terms of the Borrowers’ or
any other Credit Party’s certificate or articles of incorporation, certificate
of formation, limited liability company agreement or by-laws (or equivalent
constitutional, organizational and/or formation documents), as applicable; (ii)
conflict with or result in any breach or contravention of, or the creation of
any Lien under, (A) any indenture, mortgage, deed of trust, Loan Agreement or
loan agreement, or any other material agreement, contract or instrument to which
any Borrower or any other Credit Party is a party or by which it or any of its
properties or assets is bound or to which it may be subject or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which any Borrower or any other Credit Party or the properties or assets of
any Borrower or any other Credit Party is subject; (iii) violate any applicable
law; or (iv) result in a limitation on any governmental approvals applicable to
the business, operations or properties of any Borrower or any other Credit
Party;

(d)all of the Obligations are secured by a legal, valid and enforceable first
priority security interest in and Lien on the Collateral in favor of the Lender;

(e)there are no offsets, counterclaims or defenses to the liabilities or
obligations (including any Obligations) under any of the Loan Documents, or to
the rights, remedies or powers of the Lender in respect of any of the
Obligations or any of the Loan Documents;

(f)the execution and delivery of this Agreement has not established any course
of dealing between the parties hereto or created any obligation, commitment or
agreement of the Lender with respect to any future modification, amendment,
waiver, forbearance or restructuring with respect to the Obligations, the
Collateral or any of the Loan Documents;

(g)except for the Specified Defaults, no Default or Event of Default has
occurred or is continuing under this Agreement, the Loan Agreement or any other
Loan Document; and

(h)after giving effect to the PIK Payment on the Forbearance Effective Date, (i)
the outstanding Principal amount of the Loan to CP Borrower is $2,562,500, (ii)
the outstanding Principal amount of the Loan to Northwest Borrower is
$2,050,000, (iii) the outstanding Principal amount of the Loan to Atalla
Borrower is $8,456,250 and (iv) the outstanding Principal amount of the Loan to
AdCare Holdco is $3,587,500.

SECTION 5.Covenants; Loan Agreement Amendment.

(a)Subject to the satisfaction of the conditions set forth in Section 3 hereof,
the Loan Agreement is hereby amended by:

(i)Item 10 in Schedule 5.3 of the Loan Agreement is hereby amended and restated
as follows:

“10.[Reserved]”.

-7-

--------------------------------------------------------------------------------

 

(ii)amending Schedule 1 of the Loan Agreement by adding the following to the end
of Item 1 appearing therein:

“(e)All Indebtedness outstanding under (i) the Sixth Amendment to Loan and
Security Agreement, dated as of March 2, 2018, between QC Property Holdings, LLC
and Congressional Bank, as successor in interest to Housing & Healthcare
Funding, LLC and (ii) the Second Amendment to Promissory Note, dated as of March
2, 2018, by and between QC Property Holdings, LLC, and Congressional Bank, as
successor in interest to Housing & Healthcare Funding, LLC.

(f)All Indebtedness outstanding under (i) the Seventh Amendment to Loan and
Security Agreement, dated as of April 30, 2018, between QC Property Holdings,
LLC and Congressional Bank, as successor in interest to Housing & Healthcare
Funding, LLC; and (ii) the Third Amendment to Promissory Note, dated as of April
30, 2018, by and between QC Property Holdings, LLC, and Congressional Bank, as
successor in interest to Housing & Healthcare Funding, LLC.”

(iii)amending and restating Section 8.18 of the Loan Agreement in its entirety
as follows:

“Cancel or otherwise forgive, release, extend, amend or otherwise modify any
claim or debt owed to it by any Person, except for reasonably equivalent
consideration and in the ordinary course of its business.”

(iv)deleting the reference to “first anniversary of the Closing Date” in Section
2.10(e) of the Loan Agreement and inserting “date that is thirteen (13) months
after the Closing Date” in lieu thereof;

(v)amending the second sentence of Section 2.10(f) of the Loan Agreement by
deleting the period at the end of such sentence and inserting the following in
lieu thereof:

 



“; provided, however that the Break-Up Fee shall be due and payable only to the
extent that (x) any Loan is prepaid or repaid in full (other than to the extent
such prepayment or repayment is financed with the proceeds of Indebtedness
provided by Lender or any of its Affiliates or upon the consummation of a Change
of Control) or is accelerated as a result of an Event of Default under Section
11.1(c) due to any RHP Party incurring Indebtedness in violation of Article VIII
or (y) upon the occurrence of a Change of Control, including an acceleration as
a result of an Event of Default pursuant to Section 11.1(l) due to such Change
of Control.”

(vi)amending and restating Section 2.10(d) of the Loan Agreement in its entirety
as follows:

“(d)Prepayment Premium/Break-Up Fee. Each Borrower shall pay the following
amounts to the Lender: (i) upon any repayment or prepayment by any Borrower of
any principal of its Loan, including in connection with an acceleration of such
Loan (expressly including acceleration as a result of an Event of Default
pursuant to Section 11.(f)), before the Scheduled Maturity Date, such Borrower
shall pay to Lender on the date

-8-

--------------------------------------------------------------------------------

 

of such repayment or prepayment the Prepayment Premium applicable thereto
pursuant to Section 2.5, except if a prepayment is the result of a Casualty or
Condemnation; and (ii) upon (x) the prepayment or repayment of any Loan in full
(other than any such prepayment or repayment that is financed with the proceeds
of Indebtedness provided by Lender or any of its Affiliates or in connection
with a Change of Control) or an acceleration as a result of an Event of Default
under Section 11.1(c) due to any RHP Party incurring Indebtedness in violation
of Article VIII or (y) the occurrence of a Change of Control, including an
acceleration as a result of an Event of Default pursuant to Section 11.1(l) due
to such Change of Control, in each case of clauses (x) and (y), an amount equal
to the Break-Up Fee.”

(vii)deleting the reference to “(the “Ongoing Rate”)” in Section 2.2(a) of the
Loan Agreement and inserting the following immediately after the reference to
“three (3) months after the Closing Date” appearing therein:

“until the Business Day immediately preceding the Forbearance Effective Date (as
defined in the Forbearance Agreement, dated as of May 11, 2018, by and between
the Credit Parties and the Lender) and thirteen and one-half percent (13.5%) per
annum from and after the Forbearance Effective Date (the “Ongoing Rate”)”

(viii)amending the definition of “Obligations” in Section 1.1 of the Loan
Agreement by inserting the following immediately after the reference to “in
respect of the Loans”:

“(including Default Rate interest, Late Payment Charges, Prepayment Premium, the
Break-Up Fee, Finance Fees and Early Termination Fees)”

(ix)amending and restating the definition of “Guarantor or Guarantors” in
Section 1.1 of the Loan Agreement in its entirety as follows:

“Guarantor or Guarantors: the meaning set forth in the preamble to this
Agreement, and shall also include AdCare Operations, LLC and each other Person,
if any, who on or after the Closing Date guarantees the payment and performance
of the Obligations, including as contemplated by the Forbearance Agreement or
otherwise.”

(x)amending the definition of “Early Termination Fee” in Section 1.1 of the Loan
Agreement by deleting the reference to “first anniversary of the Closing Date”
appearing therein and inserting “date that is thirteen (13) months after the
Closing Date” in lieu thereof;

(xi)amending Section 1.1 of the Loan Agreement by inserting the following
definitions in alphabetical order therein:

Break-Up Fee: (a) in connection with a prepayment or repayment of all Loans in
full (other than with the proceeds of Indebtedness provided by Lender or any of
its Affiliates or upon consummation of a Change of Control), an amount equal to
1.0% of the Loans outstanding at such time; and (b) in connection with a Change
of Control, an amount equal to the following (which amount shall not be less
than zero): (i) 10% of the Principal

-9-

--------------------------------------------------------------------------------

 

outstanding as of the Closing Date multiplied by the price per share that is
paid to holders of RHP Guarantor’s 10.875% Series A Cumulative Redeemable
Preferred Stock (“Series A Preferred Stock”) upon the consummation of such
Change of Control, minus (ii) 10% of the Principal outstanding as of the Closing
Date multiplied by the lesser of (x) the last quoted price per share by NYSE
American LLC of RHP Guarantor’s Series A Preferred Stock on the Forbearance
Effective Date and (y) the volume weighted average price of RHP Guarantor’s
Series A Preferred Stock as quoted by NYSE American LLC for the consecutive
90-day period after the Forbearance Effective Date.”

Forbearance Agreement: that certain Forbearance Agreement, dated as of May 18,
2018, by and among the Credit Parties and the Lender.

(xii)amending and restating the definition of “Change of Control” in Section 1.1
of the Loan Agreement in its entirety as follows:

“Change of Control:  the occurrence of any of the following: (A) with respect to
each Credit Party, the result caused by the occurrence of any event or series of
events which results in (i) a majority of the members of the board of directors
or other equivalent governing body ceased to be composed of individuals (a) who
were members of that board or equivalent governing body on the Closing Date, (b)
whose election or nomination to that board or equivalent governing body was
approved by individuals referred to in clause (a) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body or (c) whose election or nomination to that board or other
equivalent governing body was approved by individuals referred to in clauses (a)
and (b) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body, or (ii) the pledge,
hypothecation, encumbrance or transfer of any interest in such Credit Party
(directly or indirectly, beneficially, legally or otherwise) other than RHP
Guarantor, unless approved in writing by Lender in its sole and absolute
discretion or (B) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended) is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, as amended), directly or indirectly, of more
than 35% of the equity securities of RHP Guarantor entitled to vote for members
of the board of directors or equivalent governing body of RHP Guarantor.”

(xiii)amending and restating the definition of “Loan Documents” in Section 1.1
of the Loan Agreement in its entirety as follows:

“Loan Documents:  this  Agreement, all Collateral Documents, the Notes, the
Guaranty, the Pledge Agreement, the RHP Guarantor Note, the Tenant Estoppels,
the SNDAs, the Forbearance Agreement and all other documents, agreements and
instruments now or hereafter evidencing, securing or delivered to Lender or any
Lender in connection with the Loans or the transactions contemplated by this
Agreement and/or the Forbearance Agreement, as each of the foregoing may be (and
each of the foregoing defined terms shall refer to such documents as they may
be) amended, restated, replaced, severed, split, supplemented or otherwise
modified from time to time.”

-10-

--------------------------------------------------------------------------------

 

(xiv)amending and restating the definition of “Collateral” in Section 1.1 of the
Loan Agreement in its entirety as follows:

“Collateral:  the meaning set forth in Section 4.1(b) and also includes any
assets of any RHP Party in which Liens are granted or purported to granted to
Lender to secure all or part of the Obligations from time to time, including
pursuant to agreements, instructions and/or documents contemplated by the
Forbearance Agreement or otherwise.”

(xv)amending and restating the definition of “Collateral Documents” in Section
1.1 of the Loan Agreement in its entirety as follows:

“Collateral Documents:  all Mortgages, agreements, instruments and documents now
or hereafter executed and delivered in connection with this Agreement and/or the
Forbearance Agreement pursuant to which Liens are granted or purported to be
granted to Lender in Collateral securing all or part of the Obligations each in
form and substance satisfactory to Lender, including the Guaranty, the
Mortgages, the Pledge Agreement, the Tenant Estoppels, the SNDAs and all UCC
financing statements.”

(xvi)amending Section 11.1(c) of the Loan Agreement by including the following
proviso at the end thereof:

“provided, further, that any Default under Section 10.3(b) due to the failure by
the RHP Guarantor to furnish to Lender a Form 10-Q for the fiscal quarter ended
March 31, 2018 and the other information required by Section 10.3(b) of the Loan
Agreement, in each case, by no later than May 30, 2018 shall not constitute an
Event of Default unless RHP Guarantor shall not have cured such Default by July
6, 2018;”.

(xvii)amending and restating Section 9.1 of the Loan Agreement in its entirety
as follows:

“Fixed Charge Coverage Ratio.  Commencing with the Fiscal Quarter ending June,
2018, the RHP Guarantor shall not permit the Fixed Charge Coverage Ratio as of
the last day of each Fiscal Quarter during which any Loan is outstanding
(calculated for each Test Period ending on such date) to be less than 1.2 to
1.0.”

(xviii)amending Section 11.1(w) of the Loan Agreement by deleting the “.” at the
end of such clause and inserting the following in lieu thereof:

“; provided that, solely during the Forbearance Period (as defined in the
Forbearance Agreement), a default under any Operating Lease with any of the
following Operators due to the failure of such Operator to pay any amount
required to be paid by such Operator under such Operating Lease shall not
constitute an Event of Default unless such default has not been cured within
thirty (30) calendar days after the original date on which such amount required
to be paid by such Operator under such Operating Lease became due (it being
understood that (i) a waiver by the lessor thereunder shall not constitute a
cure of such default, and (ii) the original date on which such amount was
required to be paid shall exclude all cure periods, grace periods and other
similar allowances, if any, provided for under

-11-

--------------------------------------------------------------------------------

 

such Operating Lease): C.R. of College Park, LLC; C.R. of Attalla, LLC; C.R. of
Coosa Valley, LLC; CRM of Meadowood, LLC; C.R. of Glenvue, LLC; C.R. of Autumn
Breeze, LLC; C.R. of LaGrange, LLC; C.R. of Thomasville, LLC; SL SNF, LLC; LC
SNF, LLC; Blue Ridge on the Mountain, LLC; Blue Ridge of Sumter, LLC; and Blue
Ridge in Georgetown, LLC.”

(b)Each Borrower and each other Credit Party hereby agrees that to the extent
that the Loan Agreement and/or any other Loan Document prohibits, restricts or
limits any action or omission by any Borrower or any other Credit Party, or
imposes any condition, certification or notification requirement on any Borrower
or any other Credit Party upon the occurrence and during the continuance of a
Default or Event of Default (including, without limitation, any prohibition,
restriction or condition imposed on the use of any “basket” in Article VIII of
the Loan Agreement), then such prohibition, restriction, limitation, condition,
certification or notification requirement is currently in effect.

(c)To the extent any provision of Article XI of the Loan Agreement provides for
a cure period with respect to any Default prior to such Default constituting an
Event of Default, each Borrower and each other Credit Party hereby acknowledges
and agrees that, with respect to the Specified Defaults, any such cure period
has expired and such Specified Defaults are Events of Default that have occurred
and are continuing as of the date hereof.

(d)As soon as reasonably practicable following execution of this Agreement and
in no event later than May 23, 2018, the Credit Parties shall engage a
nationally recognized, leading consulting firm that is mutually acceptable to
the Credit Parties and the Lender on terms that are mutually acceptable to the
Credit Parties and the Lender, with any such acceptance by the Lender being
evidenced in writing.

(e)As soon as reasonably practicable following the execution of this Agreement
but in any event by not later than June 4, 2018, the Credit Parties shall have
complied with the following post-closing items set forth on Schedule 5.3 to the
Loan Agreement: (i) Item 5 related to Tenant Estoppels; (ii) Item 6 related to
SNDAs; (iii) Item 7 related to insurance coverage; (iv) Item 8 related to the
resolution of the Actions (as defined therein); (v) Item 9 related to
intercompany Indebtedness; (vi) Item 15 related to Provider Network Agreements;
(vii) Item 16 related to Managed Care Agreements; (viii) Item 17 related to UCC
terminations; and (ix) Item 18 related to written opinions by Borrowers’ legal
counsel.

(f)The Credit Parties shall give notice to the Lender not later than one (1)
calendar day after (i) the entry of any agreement referred to in Section 2(b)(v)
(it being understood that any such agreement that is not acceptable to the
Lender shall result in a Termination Event) and/or (ii) any Credit Party
receives, or otherwise has knowledge of, an offer of the type described in
Section 2(b)(vi), regardless of whether such offer is made to any Credit Party
or any holder of RHP Guarantor’s equity securities.

(g)RHP Guarantor shall not declare, effectuate or otherwise consummate any of
the following on account of, or in respect of, its 10.875% Series A Cumulative
Redeemable Preferred Stock without the prior written consent of Lender: (i) any
stock split or reverse stock split or recapitalization, combination,
subdivision, reorganization or other reclassification; (ii) any

-12-

--------------------------------------------------------------------------------

 

dividend or other distribution of cash, indebtedness or other securities or
property; or (iii) any other transaction that would customarily trigger
anti-dilution protections in equity or equity-linked securities.

(h)Within seven (7) calendar days after the Forbearance Effective Date, the
Credit Parties shall have:

(i)paid to the Lender $50,000 as a non-refundable payment in Dollars as
additional interest; and

(ii)delivered to the Lender each of the following, which shall be in form and
substance satisfactory to the Lender (the following clauses (A) through (M),
collectively, the “Post-Forbearance Effective Date Agreements”):

(A)a guaranty agreement executed by HHO Guarantor pursuant to which HHO
Guarantor shall guarantee the Loans made by Lender to CP Borrower, Northwest
Borrower and AdCare Holdco (the “New HHO Guaranty”);

(B)a pledge agreement executed by HHO Guarantor pursuant to which HHO Guarantor
shall pledge the Equity Interests in all of its Subsidiaries as collateral for
its existing Guaranty and the New HHO Guaranty;

(C)a guaranty agreement executed by AdCare Holdco pursuant to which AdCare
Holdco shall guarantee the Loans made by Lender to the Attalla Borrower (the
“New AdCare Holdco Guaranty”);

(D)a pledge agreement executed by AdCare Holdco pursuant to which AdCare Holdco
shall pledge (i) the Pledged Collateral as collateral for the New AdCare Holdco
Guaranty and (ii) as collateral for its Loan, its existing Guaranty and the New
AdCare Holdco Guaranty, its Subsidiaries’ Equity Interests that do not
constitute Pledged Collateral as of the Forbearance Effective Date;

(E)one or more new guaranty agreements executed by AdCare Administrative
Services, LLC, AdCare Consulting, LLC, AdCare Financial Management, LLC, AdCare
Oklahoma Management, LLC, AdCare Acquisition, Inc., Hearth & Home of Vandalia,
Inc., New Lincoln Ltd., AdCare Management Company, Inc. and AdCare Employee
Leasing, LLC (collectively, the “New Guarantors”) pursuant to which the New
Guarantors shall guarantee the Loans made by Lender to the Borrowers (the “New
Guarantor Guaranty”);

(F)a security agreement executed by the New Guarantors pursuant to which the New
Guarantors shall grant liens on substantially all of their assets to secure the
New Guarantor Guaranty;

-13-

--------------------------------------------------------------------------------

 

(G)each of the HHO Guarantor and the New Guarantors shall have caused to be
filed in the Office of the Secretary of State for the State of Georgia UCC-1
financing statements naming HHO Guarantor and each of the New Guarantors as
debtors and the Lender as secured party;

(H)if requested by Lender, (x) AdCare Holdco will cause to be filed one or more
UCC-1 financing statements naming AdCare Holdco as debtor and Lender as secured
party and/or one or more UCC-3 amendments with respect to UCC-1 financing
statements naming AdCare Holdco as debtor and Lender as secured party and (y)
deliver to Lender any other executed documents, agreements, instruments,
amendments or supplements relating to any Collateral Document or take such other
action to the extent necessary or advisable to ensure the Obligations are and
continue to be secured by perfected first-priority liens on the Collateral;

(I)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Authorized Officers of each Credit Party and/or New
Guarantor as Lender may require evidencing the identity, authority and capacity
of each Authorized Officer thereof authorized to act as an Authorized Officer in
connection with the other Post-Forbearance Effective Date Agreements;

(J)Organization Documents and certifications as Lender may require to evidence
that each New Guarantor is duly organized or formed, and that each Credit Party
is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification;

(K)an executed opinion from Georgia counsel and Ohio counsel to the Credit
Parties, AdCare Opco and the New Guarantors that is addressed to the Lender;

(L)a certificate signed by an Authorized Officer of each Credit Party stating
that no event or circumstance has occurred or exists that constitutes a Default
or Event of Default (other than the Specified Defaults) and either (A) attaching
copies of all consents, licenses and approvals required in connection with the
execution, delivery and performance by such Credit Party and the validity
against such Credit Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required; and

(M)an updated organizational chart, with an associated opinion by legal counsel
attesting to the accuracy of aforementioned organizational chart.

-14-

--------------------------------------------------------------------------------

 

(i)Within one (1) Business Day of the Forbearance Effective Date, AdCare Opco
shall have caused to be filed in the Office of the Secretary of State for the
State of Georgia a UCC-1 financing statement naming AdCare Opco as debtor and
the Lender as secured party that is in form and substance satisfactory to
Lender.

SECTION 6.Ratification of Liability.

Each of the Borrowers and each other Credit Party hereby ratifies and reaffirms
all of its payment and performance obligations and obligations to indemnify,
contingently or otherwise, under this Agreement and each other Loan Document to
which such party is a party, and each such party hereby ratifies and reaffirms
its grant of Liens on, or security interests in, its properties pursuant to such
Loan Documents to which it is a party as security for the Obligations, and
confirms and agrees that such Liens and security interests hereafter secure all
of the Obligations.  This Agreement shall in no manner affect or impair the
Obligations or the Liens securing the payment and performance thereof.  Each of
the Borrowers and each other Credit Party (a) acknowledges receipt of a copy of
this Agreement and all other agreements, documents and instruments executed
and/or delivered in connection herewith, (b) consents to the terms and
conditions of the same, and (c) agrees and acknowledges that each of the Loan
Documents remains in full force and effect and is hereby ratified and confirmed.

SECTION 7.Release.  Each of the Credit Parties (on behalf of itself and its
Affiliates) for itself and for its successors in title and assignees and for its
past, present and future employees, agents, representatives (other than legal
representatives), officers, directors, shareholders, and trustees (each, a
“Releasing Party” and collectively, the “Releasing Parties”), does hereby
remise, release and discharge, and shall be deemed to have forever remised,
released and discharged, the Lender, the Lender’s successors-in-title, legal
representatives and assignees, past, present and future officers, directors,
partners, general partners, limited partners, managing directors, members,
affiliates, shareholders, trustees, agents, employees, consultants, principals,
experts, advisors, attorneys and other professionals and all other persons and
entities to whom the Lender or its successors-in-title, legal representatives
and assignees, past, present and future officers, directors, affiliates,
shareholders, trustees, agents, employees, consultants, experts, advisors,
attorneys and other professionals would be liable if such persons or entities
were found to be liable to any Releasing Party or any of them (collectively,
hereinafter the “Releasees”), from any and all manner of action and actions,
cause and causes of action, claims, charges, demands, counterclaims,
crossclaims, suits, debts, dues, sums of money, accounts, reckonings, bonds,
bills, specialties, covenants, contracts, rights of setoff and recoupment,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature, whether in law, equity or otherwise (including, without
limitation, any claims relating to (i) the making or administration of the
Loans, including, without limitation, any such claims and defenses based on
fraud, mistake, duress, usury or misrepresentation, or any other claim based on
so-called “lender liability” theories, (ii) any covenants, agreements, duties or
obligations set forth in the Loan Documents, (iii) increased financing costs,
interest or other carrying costs, (iv) penalties, (v) lost profits or loss of
business opportunity, (vi) legal, accounting and other administrative or
professional fees and expenses and incidental, consequential and punitive
damages payable to third parties, (vii) damages to business reputation, or
(viii) any claims arising under 11 U.S.C. §§ 541-550 or any claims for avoidance
or recovery under any other federal, state

-15-

--------------------------------------------------------------------------------

 

or foreign law equivalent), whether known or unknown, fixed or contingent, joint
and/or several, secured or unsecured, due or not due, primary or secondary,
liquidated or unliquidated, contractual or tortious, direct, indirect, or
derivative, asserted or unasserted, foreseen or unforeseen, suspected or
unsuspected, now existing, heretofore existing or which may heretofore accrue
against any of the Releasees, and which are, in each case, based on any act,
fact, event or omission or other matter, cause or thing occurring at any time
prior to or on the date hereof in any way, directly or indirectly arising out
of, connected with or relating to the Loan Agreement or any other Loan Document
and the transactions contemplated thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Claim” and collectively, the
“Claims”).  Each of the Releasing Parties further stipulates and agrees with
respect to all Claims, that it hereby waives, to the fullest extent permitted by
applicable law, any and all provisions, rights, and benefits conferred by any
applicable U.S. federal or state law, or any principle of common law, that would
otherwise limit a release or discharge of any unknown Claims pursuant to this
Section 7. Each of the Credit Parties, on behalf of itself and its successors,
assigns, and other legal representatives, hereby absolutely, unconditionally and
irrevocably, covenants and agrees with and in favor of each Releasee that it
will not sue (at law, in equity, in any regulatory proceeding or otherwise) any
Releasee on the basis of any Claim released, remised and discharged by the
Borrowers or any other Credit Party pursuant to this Section 7.  If any Credit
Party or any of its successors, assigns or other legal representatives violates
the foregoing covenant, the Borrowers and other Credit Parties, each for itself
and its successors, assigns and legal representatives, agrees to pay, in
addition to such other damages as any Releasee may sustain as a result of such
violation, all attorneys’ fees and costs incurred by any Releasee as a result of
such violation. For the avoidance of doubt, this provisions of this Section 7
shall survive the occurrence of a Termination Event.

SECTION 8.Construction.  This Agreement and all other agreements and documents
executed and/or delivered in connection herewith have been prepared through the
joint efforts of all of the parties hereto.  Neither the provisions of this
Agreement or any such other agreements and documents nor any alleged ambiguity
herein or therein shall be interpreted or resolved against any party on the
ground that such party or its counsel drafted this Agreement or such other
agreements and documents, or based on any other rule of strict
construction.  Each of the parties hereto represents and declares that such
party has carefully read this Agreement and all other agreements and documents
executed in connection therewith and that such party knows the contents thereof
and signs the same freely and voluntarily.  The parties hereto acknowledge that
they have been represented by legal counsel of their own choosing in
negotiations for and preparation of this Agreement and all other agreements and
documents executed in connection herewith and that each of them has read the
same and had their contents fully explained by such counsel and is fully aware
of their contents and legal effect.

SECTION 9.Execution of Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which when taken together shall constitute one and the same
instrument.

SECTION 10.Continuing Effect of the Loan Agreement.

-16-

--------------------------------------------------------------------------------

 

(a)The Lender has not waived, is not by this Agreement waiving, and has no
intention of waiving any of the Specified Defaults, any other Defaults or Events
of Default or any of the liabilities or obligations (including any Obligations)
under any of the Loan Documents, and the Lender has not agreed to forbear with
respect to any rights or remedies concerning any Defaults or Events of Default
(other than, during the Forbearance Period, the Specified Defaults solely to the
extent expressly set forth herein), which may have occurred or are continuing as
of the date hereof or which may occur after the date hereof, all of which rights
are ratified and affirmed in all respects and shall continue in full force and
effect.  Subject to Section 2(b) above (solely with respect to the Specified
Defaults and only during the Forbearance Period), the Lender reserves the right,
in its discretion, to exercise any or all of their rights and remedies under the
Loan Agreement and the other Loan Documents, at law or otherwise as a result of
any Defaults or Events of Default which may be continuing on the date hereof or
any Defaults or Events of Default that may occur after the date hereof, and the
Lender has not waived any of such rights or remedies, and nothing in this
Agreement, and no delay on the Lender’s part in exercising any such rights or
remedies, should be construed as a waiver of any such rights or remedies.

(b)Nothing herein shall be deemed to entitle the Borrowers to a consent to, or a
waiver, amendment, modification or other change of, any of the terms,
conditions, obligations, covenants or agreements contained in the Loan Agreement
in similar or different circumstances.

(c)This Agreement shall apply and be effective only with respect to the
provisions of the Loan Agreement specifically referred to herein.  After the
effectiveness of this Agreement, any reference to the Loan Agreement shall mean
the Loan Agreement as amended and modified hereby.

SECTION 11.Governing Law.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

SECTION 12.Loan Document.  This Agreement shall constitute a Loan Document.  It
shall be an immediate Event of Default under the Loan Agreement if any Borrower
or any other Credit Party fails to perform, keep or observe any term, provision,
condition, covenant or agreement contained in this Agreement or if any
representation or warranty made by any Borrower or any other Credit Party under
or in connection with this Agreement shall be untrue, false or misleading in any
respect when made.

SECTION 13.Assignments; No Third Party Beneficiaries.  This Agreement shall be
binding upon and inure to the benefit of the Borrowers, the other Credit
Parties, the Lender and their respective successors and assigns; provided that
neither the Borrowers nor any other Credit Party shall be entitled to delegate
any of its duties hereunder and shall not assign any of its rights or remedies
set forth in this Agreement without the prior written consent of the Lender, in
its sole discretion.  No person other than the parties hereto and the Lender
shall have any rights hereunder or be entitled to rely on this Agreement and all
third-party beneficiaries rights are hereby expressly disclaimed.

-17-

--------------------------------------------------------------------------------

 

SECTION 14.Amendment.  No amendment, modification or waiver of the terms of this
Agreement shall be effective except in a writing signed by the Credit Parties
and the Lender.

SECTION 15.Arms-Length/Good Faith; Review and Construction of Documents. This
Agreement has been negotiated at arms-length and in good faith by the parties
hereto. The Credit Parties (a) have had the opportunity to consult with legal
counsel of their own choice and have been afforded an opportunity to review
this Agreement with their legal counsel, (b) have reviewed this Agreement and
fully understand the effects thereof and all terms and provisions contained in
this Agreement, and (c) have executed this Agreement of their own free will and
volition. Furthermore, the Credit Parties acknowledge that (i) this
Agreement shall be construed as if jointly drafted by the Credit Parties and the
Lender, and (ii) the recitals contained in this Agreement shall be construed to
be part of the operative terms and provisions of this Agreement.

SECTION 16.Submission to Jurisdiction; Waiver of Venue; Waiver of Trial by Jury;
Headings; Severability; Preferences; Prior Agreements.  The provisions of
Sections 14.4, 14.6, 14.8, 14.9, 14.10 and 14.13  of the Loan Agreement are
hereby incorporated into this amendment, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-18-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their respective duly authorized officers as of the date first
written above.

 

BORROWERS:

 

CP PROPERTY HOLDINGS, LLC,
a Georgia limited liability company

 

 

By:

 

 

Name:

 

Title:

 

 

 

NORTHWEST PROPERTY HOLDINGS, LLC, a Georgia limited liability company

 

 

By:

 

 

Name:

 

Title:

 

 

 

ATTALLA NURSING ADK, LLC, a Georgia limited liability company

 

 

By:

 

 

Name:

 

Title:

 

 

 

ADCARE PROPERTY HOLDINGS, LLC, a Georgia limited liability company

 

 

By:

 

 

Name:

 

Title:

 






-19-

--------------------------------------------------------------------------------

 

GUARANTORS:

 

REGIONAL HEALTH PROPERTIES, INC., a Georgia corporation

 

 

By:

 

 

Name:

 

Title:

 

 

 

ADCARE PROPERTY HOLDINGS, LLC, a Georgia limited liability company

 

 

By:

 

 

Name:

 

Title:

 

 

 

HEARTH & HOME OF OHIO, INC., a Georgia limited liability company

 

 

By:

 

 

Name:

 

Title:

 

 

 






-20-

--------------------------------------------------------------------------------

 

LENDER:

 

PINECONE REALTY PARTNERS II, LLC, a Delaware limited liability company

 

 

By:

 

 

Name:

 

Title:

 

 

-21-

--------------------------------------------------------------------------------

 

Exhibit A

 

Operating Leases with Operator Insurance Defaults

 

Healthcare Facility OwnerLease Description

CP Property Holdings, LLC

Lease Agreement, dated February 18, 2015 by and between CP NURSING, LLC and C.
R. OF COLLEGE PARK, LLC, as amended by the extension letter, dated February 16,
2017, by and between CP NURSING, LLC and C. R. OF COLLEGE PARK, LLC

Northwest Property

Holdings, LLC

Lease Agreement, dated May 1, 2015, by and between NW 61st NURSING, LLC and
SOUTHWEST LTC-NW OKC, LLC, as amended by the First Amendment to Lease Agreement,
dated December 1, 2015, by and between NW 61st NURSING, LLC and SOUTHWEST LTC-NW
OKC, LLC

Attalla Nursing ADK, LLC

Lease Agreement, dated September 22, 2014, by and between ATTALLA NURSING ADK,
LLC and C.R. OF ATTALLA, LLC, as amended by the First Amendment to Lease
Agreement, dated November 21, 2014, by and between ATTALLA NURSING ADK, LLC and
C.R. OF ATTALLA, LLC, as amended by the Second Amendment to Lease Agreement,
dated September 14, 2015 by and between ATTALLA NURSING ADK, LLC and C.R. OF
ATTALLA, LLC

Coosa Nursing ADK, LLC

Lease Agreement, dated September 22, 2014 by and between Coosa Nursing ADK, LLC,
and C.R. of Coosa Valley, LLC, as amended by the First Amendment to Lease
Agreement, dated November 21, 2014, by and between Coosa Nursing ADK, LLC, and
C.R. of Coosa Valley, LLC, as amended by the Second Amendment to Lease
Agreement, dated September 14, 2015, by and between Coosa Nursing ADK, LLC and
C.R. of Coosa Valley, LLC

Meadowood Property

Holdings, LLC

Lease Agreement, dated March 22, 2017, by and between Meadowood Property
Holdings, LLC and CRM of Meadowood, LLC

Erin Property Holdings, LLC

Lease Agreement, dated October 22, 2014, by and between ERIN NURSING, LLC and SL
SNF, LLC

Mountain Trace

Nursing ADK, LLC

Lease Agreement dated February 22, 2015 by and between Mountain Trace Nursing
ADK, LLC and Blue Ridge on the Mountain, LLC, as amended by the First Amendment
to Lease Agreement, dated March 20, 2015 by and between Mountain Trace Nursing
ADK,LLC and Blue Ridge on the Mountain , LLC, as amended by the Second Amendment
to

-22-

--------------------------------------------------------------------------------

Lease Agreement, dated May 31, 2015 by and between Mountain Trace Nursing
ADK,LLC and Blue Ridge on the Mountain, LLC

QC Property Holdings, LLC

Lease Agreement dated May 1, 2015, by and between QC NURSING, LLC and SOUTHWEST
LTC-QUAIL CREEK, LLC, as amended by the First Amendment to Lease Agreement dated
December 1, 2015, by and between QC NURSING, LLC and SOUTHWEST LTC-QUAIL CREEK,
LLC

Eaglewood Property

Holdings, LLC

Lease Agreement dated August 1, 2015, by and between EAGLEWOOD VILLAGE, LLC and
EW ALF, LLC

Glenvue H&R Property

Holdings, LLC

Lease Agreement dated July 1, 2015, by and between 2014 HUD MASTER TENANT, LLC
and C.R. OF GLENVUE, LLC, as amended by the First Amendment to Lease Agreement
dated August 14, 2015, by and between 2014 HUD MASTER TENANT, LLC and C.R. OF
GLENVUE, LLC, as amended by the Second Amendment to Lease Agreement dated
October 2015, by and between 2014 HUD MASTER TENANT, LLC and C.R. OF GLENVUE,
LLC, as amended and replaced by the Third Amendment to Lease Agreement dated
July 27, 2016, by and between 2014 HUD MASTER TENANT, LLC and C.R. OF GLENVUE,
LLC

Mt. Kenn Property

Holdings, LLC

Lease Agreement dated October 1, 2015, by and between KB HUD MASTER TENANT 2014,
LLC and C.R. OF AUTUMN BREEZE, LLC

Hearth & Care of

Greenfield, LLC

Lease Agreement dated August 1, 2015, by and between RMC HUD MASTER TENANT, LLC
and HC SNF, LLC

The Pavilion Care

Center, LLC

Lease Agreement dated August 1, 2015, by and between RMC HUD MASTER TENANT, LLC
and PV SNF, LLC

Woodland Manor Property

Holdings, LLC

Lease Agreement dated August 1, 2015, by and between 2014 HUD MASTER TENANT, LLC
and EW SNF, LLC

Sumter Valley Property

Holdings, LLC

Lease Agreement, dated February 27, 2015 by and between Sumter Valley
Property Holdings, LLC and Blue Ridge of Sumter LLC, as amended by the First
Lease Amendment to Lease Agreement, dated March 20, 2015, by and between Sumter
Valley Property Holdings, LLC and Blue Ridge of Sumter, LLC

 

-23-

--------------------------------------------------------------------------------

Georgetown HC&R

Property Holdings, LLC

Lease Agreement, dated February 27, 2015, by and between Georgetown HC&R
Property Holdings, LLC and Blue Ridge in Georgetown LLC, as amended by the First
Amendment to Lease Agreement, dated March 20, 2015, by and between Georgetown
HC&R Property Holdings, LLC and Blue Ridge in Georgetown, LLC, as amended by the
Second Amendment to Lease Agreement, dated September 24, 2015, by and
between Georgetown HC&R Property Holdings, LLC and Blue Ridge in Georgetown, LLC

Leased Healthcare FacilityLease Description

Powder Springs Nursing

Lease Agreement, dated January 31, 2015, by and between ADK GEORGIA, LLC and
3460 POWDER SPRINGS ROAD ASSOCIATES, L.P, as amended by the First Amendment to
Lease Agreement, dated September 23, 2015, by and between ADK GEORGIA, LLC and
3460 POWDER SPRINGS ROAD ASSOCIATES, L.P

Tara at Thunderbolt

Lease Agreement, dated January 31, 2015, by and between ADK GEORGIA, LLC and
3223 FALLIGANT AVENUE ASSOCIATES, L.P, as amended by the First Amendment to
Lease Agreement, dated September 23, 2015, by and between ADK GEORGIA, LLC and
3223 FALLIGANT AVENUE ASSOCIATES, L.P

Lumber City Nursing

Lease Agreement, dated October 22, 2014, by and between ADK GEORGIA, LLC and LC
SNF, LLC, as amended by the First Amendment to Lease Agreement, dated September
10, 2015, by and between ADK GEORGIA, LLC and LC SNF, LLC

LaGrange Nursing

Lease Agreement, dated April 1, 2015, by and between ADK GEORGIA, LLC and C.R.
OF LAGRANGE, LLC, as amended by the First Amendment to Lease Agreement, dated
September 14, 2015, by and between ADK GEORGIA, LLC and C.R. OF LAGRANGE, LLC

Savannah Beach Nursing

Lease Agreement, dated June 18, 2016, by and between ADK GEORGIA, LLC and SB
TYBEE, LLC

Oceanside Nursing

Lease Agreement, dated June 18, 2016, by and between ADK GEORGIA, LLC and OS
TYBEE, LLC

Jeffersonville Nursing

Lease Agreement, dated June 18, 2016, by and between ADK GEORGIA, LLC and JV
JEFFERSONVILLE, LLC

Thomasville Nursing

Lease Agreement, dated July 1, 2014, by and between ADK GEORGIA, LLC and C.R. OF
THOMASVILLE, LLC, as amended by the First Amendment to Lease Agreement, dated
July 1, 2014, by and between ADK GEORGIA, LLC and C.R. OF THOMASVILLE, LLC, as
amended by the Second Amendment to Lease Agreement, dated February 9, 2015, by
and between ADK GEORGIA, LLC and C.R. OF THOMASVILLE, LLC, as amended by the
Third Amendment to Lease

-24-

--------------------------------------------------------------------------------

Agreement, dated September 9, 2015, by and between ADK GEORGIA, LLC and C.R. OF
THOMASVILLE, LLC

Bonterra Nursing

Lease Agreement, dated July 20, 2015, by and between ADK BONTERRA/PARKVIEW, LLC
and 2801 FELTON AVENUE, L.P., as amended by First Amendment to Lease Agreement,
dated September 1, 2015, by and between ADK BONTERRA/PARKVIEW, LLC and 2801
FELTON AVENUE, L.P.

Parkview Manor Nursing

Lease Agreement, dated July 20, 2015, by and between ADK BONTERRA/PARKVIEW, LLC
and 460 AUBURN AVENUE, L.P, as amended by the First Amendment to Lease
Agreement, dated September 1, 2015, by and between ADK BONTERRA/PARKVIEW, LLC
and 460 AUBURN AVENUE, L.P

Covington Care Center

Lease Agreement, dated August 1, 2015, by and between ADCARE HEALTH SYSTEMS, INC
and CC SNF, LLC

Operating Leases with Operator Estoppel Defaults

Healthcare Facility OwnerLease Description

CP Property Holdings, LLC

Lease Agreement, dated February 18, 2015 by and between CP NURSING, LLC and C.
R. OF COLLEGE PARK, LLC, as amended by the extension letter, dated February 16,
2017, by and between CP NURSING, LLC and C. R. OF COLLEGE PARK, LLC

Glenvue H&R Property

Holdings, LLC

Lease Agreement dated July 1, 2015, by and between 2014 HUD MASTER TENANT, LLC
and C.R. OF GLENVUE, LLC, as amended by the First Amendment to Lease Agreement
dated August 14, 2015, by and between 2014 HUD MASTER TENANT, LLC and C.R. OF
GLENVUE, LLC, as amended by the Second Amendment to Lease Agreement dated
October 2015, by and between 2014 HUD MASTER TENANT, LLC and C.R. OF GLENVUE,
LLC, as amended and replaced by the Third Amendment to Lease Agreement dated
July 27, 2016, by and between 2014 HUD MASTER TENANT, LLC and C.R. OF GLENVUE,
LLC

Mt. Kenn Property

Holdings, LLC

Lease Agreement dated October 1, 2015, by and between KB HUD MASTER TENANT 2014,
LLC and C.R. OF AUTUMN BREEZE, LLC

Hearth & Care of

Greenfield, LLC

Lease Agreement dated August 1, 2015, by and between RMC HUD MASTER TENANT, LLC
and HC SNF, LLC

-25-

--------------------------------------------------------------------------------

The Pavilion Care

Center, LLC

Lease Agreement dated August 1, 2015, by and between RMC HUD MASTER TENANT, LLC
and PV SNF, LLC

Woodland Manor Property

Holdings, LLC

Lease Agreement dated August 1, 2015, by and between 2014 HUD MASTER TENANT, LLC
and EW SNF, LLC

Sumter Valley Property

Holdings, LLC

Lease Agreement, dated February 27, 2015 by and between Sumter Valley
Property Holdings, LLC and Blue Ridge of Sumter LLC, as amended by the First
Lease Amendment to Lease Agreement, dated March 20, 2015, by and between Sumter
Valley Property Holdings, LLC and Blue Ridge of Sumter, LLC

Georgetown HC&R

Property Holdings, LLC

Lease Agreement, dated February 27, 2015, by and between Georgetown HC&R
Property Holdings, LLC and Blue Ridge in Georgetown LLC, as amended by the First
Amendment to Lease Agreement, dated March 20, 2015, by and between Georgetown
HC&R Property Holdings, LLC and Blue Ridge in Georgetown, LLC, as amended by the
Second Amendment to Lease Agreement, dated September 24, 2015, by and
between Georgetown HC&R Property Holdings, LLC and Blue Ridge in Georgetown, LLC

 

 

 

-26-

--------------------------------------------------------------------------------

 

Exhibit B

 

AdCare Opco Guaranty

 

[See attached]

 

 

 

-27-

--------------------------------------------------------------------------------

 

Exhibit C

 

AdCare Opco Pledge Agreement

 

[See attached]

 

-28-